FILED
                                                                                                        May .9 , 201.6

                                                                                                    TN COURT Of
                                                                                               \VORKIRS' COl\IPENSATION
                                                                                                       CLAD. IS

                                                                                                         Time: 3: 19 Pl\1

               TENNESSEE BUREAU OF WORKERS' COMPENSATION
              IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                               AT NASHVILLE

Patrick Riley,                                             )    Docket No.: 2015-06-0886
             Employee,                                     )
v.                                                         )    State File Number: 48657-2015
Group Electric,                                            )
            Employer.                                      )    Chief Judge Kenneth M. Switzer


        EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS


       This case came before the undersigned workers' compensation judge on the
Request for Expedited Hearing filed by the employee, Patrick Riley, pursuant to
Tennessee Code Annotated section 50-6-239 (2015). The present focus of this case is
two-fold: 1) whether the Court should admit a causation letter and affidavit from
physicians into evidence; and, 2) whether Mr. Riley is entitled to additional medical
benefits and temporary disability benefits. 1 For the reasons set forth below, the Court
admits the letter and affidavit into evidence and finds Mr. Riley satisfied his burden to
show he sustained an injury in the course and scope of employment with the employer,
Group Electric triggering its statutory obligation to provide a panel. 2

                                               History of Claim

       Mr. Riley is a fifty-six-year-old resident of Davidson County, Tennessee. He
worked at Group Electric as a journeyman electrician. He testified that on June 8, 2015,
while installing wire in a new school building, he injured his left hand and wrist. This
occurred while handling thick wire, running it through conduits in the main disconnect
and securing the wire to lugs in parallel sets of conduits. The general foreman, Arthur
Stevens, assisted Mr. Riley. According to Mr. Riley, the weather was warm, possibly
eight-five or ninety degrees, and his hands became sweaty. His left hand slipped due to

1
  The Court considers the additional issues checked on the Dispute Certification Notice but not addressed at the
expedited hearing as waived.
2
 A complete listing of the technical record and exhibits admitted at the expedited hearing is attached to this Order as
an appendix.
perspiration and the top of his left wrist struck the aluminum lugs in the main disconnect.
Mr. Riley completed the workday. However, on his way home, his wrist and hand began
to swell. By the next morning, the swelling spread to his fingers. Group Electric did not
refute Mr. Riley's testimony regarding the mechanism of injury.

       Mr. Riley reported to work on June 9, 2016, and told Tommy Walker, the
superintendent of the jobsite, about the injury as soon as he arrived. At approximately
9:00a.m., he told Mr. Walker he needed to go to the hospital and left the jobsite.

       Mr. Riley went to the Summit Medical Center Emergency Room for unauthorized
care. The reason for visit lists "left wrist pain, denies injury." (Ex. A at 2.) Under
patient history, the records indicate: "Complaint: wrist injury (pain w/o injury) ...
Timing-onset: days (3) ... Mechanism of injury: unknown ... reports no other injuries ..
. c/o pain, swelling to left wrist for three days." !d. at 12. The notes additionally state,
"Is This a Work Related Injury: No." !d. at 19.

       Mr. Riley testified he told providers that his left elbow was "a little bit sore" about
three days prior to the injury, and might have contributed to the work accident, but he
maintained he did not suffer from wrist pain for three days prior to treatment at Summit.
He stated he told the receptionist and "everyone I talked to" at Summit that he hurt his
wrist at work. The Summit providers referred Mr. Riley for an orthopedic consult and
diagnosed arthritis, possible gout of the left wrist, and bursitis. !d. at 17-18; 38. Mr.
Riley did not introduce evidence of any expenses he paid relative to care at Summit. 3

      Group Electric filed an unsigned "Notice of Controversy" form with the Bureau on
June 25, 2015. 4 (Ex. G.)

       Mr. Riley testified he spoke at some point to Group Electric's owner, H.P. Staley,
who offered a panel. The "Choice of Physician" form is dated July 1, 2015,
memorializing Mr. Riley's selection of Dr. Rosa Stone. (Ex. 1.) According to Mr. Riley,
he subsequently gave Mr. Staley a copy of his work restrictions (Ex. C) 5 . He testified
Mr. Staley told him Group Electric did not have light-duty work available and he could
not return to work until he was released by a physician. Group Electric did not refute this

3
 Mr. Riley attempted to introduce such evidence after the closing of evidence at the expedited hearing, prompting
Group Electric to object. The Court sustained the objection.
4
  The parties stipulated to the premarked exhibits prior to the commencement of the expedited hearing. Among
them is Exhibit G, the Notice of Controversy. Counsel for Mr. Riley introduced another copy of the document into
evidence during the hearing, upon which the Court marked it as Exhibit M for identification only. To clarify, the
Court admits this document into evidence without limitation as Exhibit G, and strikes Exhibit M as redundant.
5
  Immediately preceding the expedited hearing, counsel stipulated to add a page to Exhibit C, records from Dr.
Stone, which lists Mr. Riley's work restrictions. This page is not sequentially numbered, but is the last page of the
exhibit.

                                                          2
              testimony.

                     Mr. Riley testified that Mr. Staley additionally directed him to receive treatment at
          Concentra, where he went on three occasions and saw three different providers. Records
          from the first visit of June 30, 2015, with Rosalyn Jones, N.P. state, "The patient presents
- -------=o,....,.ay with left wrist injury. MOI: blunt trauma,'' and ..Patient was pullmg wtre and
         patient hit left wrist on underside of bus service disconnect." (Ex. B at 44.) In addition,
          "This is the result of a direct blow. Occurred while at work. Complaint of wrist pain."
         !d.

                     Mr. Riley's second Concentra visit took place on July 3, 2015, where he saw Dr.
              Joseph Speake. Dr. Speake agreed with the assessment of NP Jones that Mr. Riley
              suffered a left-wrist contusion, but also noted: "[P]atient got defensive today while asking
              more detailed questions about his history. Initially stating he saw a doctor in follow-up
              before changing answer moments later to say he didn't se [sic] doctor due to cost. Story
              of injury and exam don't seem to correlate very well." (Ex. B at 52.) Mr. Riley testified
              that Dr. Speake was not interested in treating him but rather wanted to disprove that he
              hurt himself at work. The third Concentra visit of July 10, 2015, was with Dr. Saritha
              Reddy, who ordered an MRI. (Ex. Bat 55.)

                      At Mr. Riley's only visit to Dr. Stone on July 23, 2015, she noted, "Stated he hit
              his left wrist on a switched gear on June the gth." (Ex. C at 58.) Records from this visit
              do not contain a statement regarding causation. Mr. Riley's counsel represented that he
              contacted Dr. Stone in an effort to ascertain her opinion on causation, but she declined to
              offer it. Mr. Riley underwent an MRI on July 29, 2016 (Ex. D), but he never reviewed
              the results with Dr. Stone because she refused to see him. Group Electric denied the
              claim on August 19, 2015. (Ex. K.) Mr. Riley testified he received no care after the
              denial and still experiences problems in his left hand and wrist. 6

                      Mr. Riley filed a Petition for Benefit Determination seeking medical and
              temporary disability benefits. The parties did not resolve the disputed issues through
              mediation, and the Mediating Specialist filed a Dispute Certification Notice. Mr. Riley
              filed a Request for Expedited Hearing, which took place on April 26, 2016. At the close
              of evidence at the expedited hearing, Group Electric moved for a directed verdict, which
              the Court denied. 7
              6
                Mr. Riley additionally called Wanda Dyer to testifY at the expedited hearing in his case in chief. Group Electric
              objected to Ms. Dyer's testimony, arguing Mr. Riley did not give adequate notice of his intent to call her as a
              witness, but failed to cite a rule requiring such advance disclosure at an expedited hearing. The Court overruled the
              objection and allowed the testimony, but subsequently finds she merely provided cumulative information and
              disregards her testimony.

              7
                In Burchfield v. Rerifi"ee, 2013 Tenn. App. LEXIS 685 (Tenn. Ct. App. Oct. 18, 2013), the Court of Appeals
              reiterated the principles regarding directed verdicts:


                                                                       3
                              Findings of Fact and Conclusions of Law

                                           Admissibility ofEvidence

    A. Dr. Speake's Causation Letter

        After Group Electric denied the claim, Mr. Riley's Counsel sent Dr. Speake a
letter asking his opinion on causation. Dr. Speake's September 3, 2015 reply states that
Mr. Riley's left hand and wrist injury arose primarily out of and in the course and scope
of employment on or about June 8. However, he circled the phrase "assuming the
patient's history is accurate" and drew an arrow from his response on causation. The
parties represented to the Court that :qr. Speake relocated his practice outside
Tennessee.


                       Dear Dr. Speake




                              1)    Is it your opinion that Mf. RileY.' eft lumd and wrist injury a rose arose primarily out of
                                    and in the course and scope employment on or about June 8, 201 5?
                                    Lves                           _No


       On February 4, 2016, Group Electric filed a Motion in Limine to Exclude Dr.
Speake's Report. Mr. Riley did not object, and the Court subsequently entered an Agreed
Order on Motion in Limine to Exclude Dr. Speake's Report. The parties stipulated to the
admissibility of all medical records excluding the causation letter referenced above. Mr.
Riley filed a Motion in Limine to Admit Dr. Speake's Opinion on April 5, 2016. Group
Electric renewed its objection in its Response in Opposition to Plaintiffs Motion in
Limine to Admit Dr. Speake's Opinion. At the expedited hearing, the Court marked the
letter for identification purposes only, heard counsel arguments regarding its
admissibility, and took the matter under advisement.

         The rule for determining a motion for directed verdict requires the trial judge and the appellate
         courts to look to all of the evidence, take the strongest, legitimate view of the evidence in favor of
         the opponent of the motion and allow all reasonable inferences from it in his favor. The court
         must disregard all countervailing evidence and if there is then any dispute as to any material,
         determinative evidence or any doubt as to the conclusions to be drawn from the whole evidence,
         the motion must be denied. The court may grant the motion only if, after assessing the evidence
         according to the foregoing standards, it determines that reasonable minds could not differ as to the
         conclusions to be drawn from the evidence.

!d. at *86-87 (internal citations omitted). In this case, the Court finds that reasonable minds can differ as to the
conclusions to be drawn from the evidence, and therefore a directed verdict was not warranted. Further, Group
Electric's motion should be styled as a motion to dismiss, as directed verdicts are appropriate in the context of jury
trials rather than bench trials.

                                                               4
             Group Electric argued Dr. Speake's causation letter should not be admitted into
      evidence on multiple grounds. First, because he is unavailable, his signature on the letter
      cannot be authenticated. Second, the letter is hearsay from an unavailable declarant,
      where no exceptions apply. Third, the letter has no probative value because Dr. Speake
------am no ren er 1s opmton o a reasona e egree o me tc ce am , m accor ance wr
      the definition of "injury" found in Tennessee Code Annotated section 50-6-102(14)(D)
      (2015). Fourth, it is fundamentally unfair to admit an opinion where the parties cannot
      depose the physician due to his unavailability. Specifically, the statute contemplates that
      direct testimony from a physician may be introduced on the Bureau's medical report
      form, and establishes that all parties have the right to depose and cross-examine the
      physician regarding the report's contents. See Tenn. Code Ann. § 50-6-235(c)(l) (2015);
      and see Carter v. Quality Outdoor Prods., 303 S.W.3d 265 (Tenn. 2010). Fifth, the
      equities favor exclusion because Mr. Riley initially agreed to exclude Dr. Speake's
      opinion, but subsequently changed his mind without allowing Group Electric sufficient
      time to obtain an independent medical examination to potentially rebut Dr. Speake's
      findings.

                   Mr. Riley cited Young v. Young Electric, No. 2015-06-0860, 2016 TN Wrk.
             Comp. LEXIS 69 (Tenn. Ct. Workers' Comp. Cl. Apr. 13, 2016) 8 as persuasive authority,
             where the trial court found a causation letter is a medical record and, therefore, can be
             admitted into evidence pursuant to administrative regulations. Id. at *12-14. The
             administrative rule provides an exception for medical records in the workers'
             compensation context to the Rules of Evidence and case law interpreting them. Further,
             Group Electric's objections center principally around the weight the Court should place
             upon Dr. Speake's causation letter, rather than its admissibility.

                    The Court respectfully rejects Group Electric's assertions, and finds the letter is an
             admissible medical record. (Exhibit L.) Although Dr. Speake is apparently unavailable
             to authenticate the signature, Group Electric provided no reason to suspect that someone
             other than Dr. Speake signed the letter.

                    In reaching the conclusion regarding the letter's admissibility, the starting point
             for the Court's analysis is Tennessee Code Annotated section 50-6-239(c)(1) (2015),
             which states in part:

                     The Tennessee Rules of Evidence .      shall govern proceedings at all
                     hearings before a workers' compensation judge unless an alternative
                     procedural or evidentiary rule has been adopted by the administrator.
                     Whenever the administrator has adopted an alternative procedural or
             8
               Mr. Riley's counsel acknowledged his participation in Young and that the matter is presently pending before the
             Tennessee Workers' Compensation Appeals Board, although he represented that this particular issue is not before
             the appellate court.

                                                                     5
       evidentiary rule that conflicts with the Tennessee Rules of Evidence, the
       rule adopted by the administrator shall apply[]

!d. (emphasis added). Tennessee Compilation Rules and Regulations 0800-02-21-.16(b)
(20 15) provides in relevant part, "All medical records signed by a physician . . . shall be


       By the plain language of the statute, signed medical records are admissible. This
Court agrees with Mr. Riley both that the rule serves as an exception to the Rules of
Evidence and that Group Electric's arguments focus more on the weight the Court should
accord the letter rather than its authenticity. Along these lines, however, the Court agrees
with Group Electric that the letter is of little or no probative value, considering Dr.
Speake's equivocation in expressing his opinion. Moreover, as Group Electric observed,
the opinion expressed is not rendered to a reasonable degree of medical certainty. See
Tenn. Code Ann. § 50-6-102(14)(D) (2015). Therefore, the Court places no weight upon
it.

       Group Electric argued Tennessee Supreme Court opinions, specifically Carter,
trump an administrative rule allowing the admissibility of medical records signed by a
provider. Its reliance upon Carter is misplaced. This authority predates enactment of the
2013 Reform Act. Further, Carter concerned the admissibility of a section 235 medical
report at a trial. This case, however, comes before the Court as an expedited hearing-the
interlocutory phase-where the Court is asked to make an initial determination on benefits
as expeditiously as possible under the circumstances. Were this a compensation hearing,
the Court might be more accepting of Group Electric's assertion that its inability to
depose a physician is prejudicial to its case. Along these lines, because the case is before
the Court at the expedited hearing phase, Group Electric's argument that it should be
allowed to counter the opinion with that of an independent medical examiner is
unpersuasive as well. Group Electric remains free to obtain such an opinion prior to the
compensation hearing.

   B. Dr. Reddy's Affidavit

        Group Electric additionally argued the Court should not admit into evidence the
Affidavit of Dr. Saritha Reddy. Group Electric correctly observed that the affidavit
contains numerous factual errors. Dr. Reddy testified she treated Mr. Riley "on or about
June 30, 2015," when in fact she saw him on July 10, 2015. She further testified that Dr.
Speake's opinion in the causation letter was "within a reasonable degree of medical
certainty, that Patrick Riley was involved in a work accident on June 8, 2015 that resulted
in an injury to his left hand and wrist." The Court reviewed Dr. Speake's causation letter
in its entirety; nowhere does it contain such an assertion. Dr. Reddy proceeded in the
affidavit to testify that the injury is work-related. However, she did not an express an
opinion regarding the work-relatedness of Mr. Riley's injury within the July 10, 2015

                                             6
             treatment notes.    Dr. Reddy declined to treat Mr. Riley, and 1s, therefore, also
             unavailable.

               In response, Mr. Riley observed that Drs. Speake and Reddy are providers he saw
      upon Group Electric's direction, and he should not be penalized for their subsequent
------..-.-~m· 1rbtlity wlrtch occurrerttlrruugh no faultuftri


                    The Court took the matter under advisement at the hearing, but now admits the
             affidavit into evidence as Exhibit F. The Court agrees with Group Electric that the
             affidavit's information is inaccurate. Nonetheless, the affidavit is signed, sworn to and
             subscribed before a notary public, and appears to meet the requirements of a sworn
             affidavit as set forth within the applicable rules. See Court of Workers' Comp. Claims
             Prac. & Proc. 5.02 (2015). Affidavits are generally admissible at expedited hearings. See
             Tenn. Comp. R. & Regs. 0800-02-21-.14(1)(a) and Court of Workers' Comp. Claims
             Prac. & Proc. 5.01 (2015). In sum, Dr. Reddy's affidavit is admissible, but the Court
             places no weight upon it due to its inaccuracies.

                                      General Legal Principles and Causation

                     The Court now turns to the applicable legal principles regarding the central issue,
             causation. In general, Mr. Riley bears the burden of proof on all prima facie elements of
             his workers' compensation claim. Tenn. Code Ann. § 50-6-239(c)(6) (2015); see also
             Buchanan v. Car/ex Glass Co., No. 2015-01-0012, 2015 TN Wrk. Comp. App. Bd.
             LEXIS 39, at *5 (Tenn. Workers' Comp. App. Bd. Sept. 29, 2015). Mr. Riley need not
             prove every element of his claim by a preponderance of the evidence in order to obtain
             relief at an expedited hearing. McCord v. Advantage Human Resourcing, No. 2014-06-
             0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App.
             Bd. Mar. 27, 2015). Rather, at an expedited hearing, Mr. Riley must come forward with
             sufficient evidence from which the trial court can determine he is likely to prevail at a
             hearing on the merits. !d. This lesser evidentiary standard "does not relieve an employee
             of the burden of producing evidence of an injury by accident that arose primarily out of
             and in the course and scope of employment at an expedited hearing, but allows some
             relief to be granted if that evidence does not rise to the level of a 'preponderance of the
             evidence."' Buchanan, 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at *6.

                    The Workers' Compensation Law defines an "injury" as "an injury by accident ...
             arising primarily out of and in the course and scope of employment, that causes ... the
             need for medical treatment." Tenn. Code Ann. § 50-6-102(14) (2015). Further, an injury
             is "accidental" only if the injury is caused by a specific incident, or set of incidents,
             arising primarily out of and in the course and scope of employment[.] Tenn. Code Ann. §
             50-6-102(14)(A) (2015). An injury occurs in the course of employment if it takes place
             while the employee was performing a duty he or she was employed to perform. Fink v.
             Caudle, 856 S.W.2d 952, 958 (Tenn. Workers' Comp. Panel 1993). Thus, the course of

                                                         7
employment requirement focuses on the time, place, and circumstances of the injury.
Saylor v. Lakeway Trucking, Inc., 181 S.W.3d 314, 318 (Tenn. 2005). By contrast,
arising out of employment refers to causation. Reeser v. Yellow Freight Sys., Inc., 938
S.W.2d 690, 692 (Tenn. 1997). An injury arises out of employment when there is a
causal connection between the conditions under which the work is required to be
performed and the resulting injury. Fritts v. Safety Nat'l Cas. Corp., 163 S.W.3d 673,
678 (Tenn. 2005).

       Here, Mr. Riley credibly testified regarding a specific incident: On June 8, 2015,
he injured his left hand and wrist while installing wire at work. Although Group Electric
vigorously cross-examined him, it did not challenge his testimony concerning the manner
in which Mr. Riley became injured, nor did it produce any evidence, documentary or
testimonial, to refute his version of the events that led to his left-wrist injury.

       Rather, Group Electric attempted to impugn Mr. Riley's credibility generally by
questioning him regarding past felony convictions. Mr. Riley candidly admitted to as
many as fifteen past felony convictions, most stemming from burglaries. The Court is
aware of that criminal record, but, weighs it along with Mr. Riley's credible testimony
and histories he gave to N.P. Jones and Dr. Stone. Group Electric additionally focused
on the history he gave providers at Summit. The Court duly notes the Summit histories
of injury differ from the histories recorded at Concentra and by Dr. Stone. However,
when weighing all evidence, the Court finds Mr. Riley's unrefuted version of the events
of June 8, 2015 credible, tipping the scales in his favor at this time. The Court finds Mr.
Riley suffered an injury by accident in the course of employment with Group Electric.
Therefore, Mr. Riley has come forward with sufficient evidence from which this Court
concludes that he is likely to prevail at a hearing on the merits on this issue.

       At an expedited hearing, an employee need not establish the compensability of his
or her claim by a preponderance of the evidence. See Lewis v. Molly Maid, et al., No.
2015-06-0456, 2016 TN Wrk. Comp. App. Bd. LEXIS 19, at *8-9 (Tenn. Workers'
Comp. App. Bd. Apr. 20, 2016). Rather, where the employee comes forward with
sufficient evidence to support that a work event resulted in injury, it may also be
sufficient to support an order compelling an employer to provide a panel. !d.

       In this case, Group Electric offered a panel and authorized treatment, but failed to
allow Mr. Riley's treatment to run its course. Counsel for the parties represented to the
Court that Dr. Stone does not wish to treat Mr. Riley. Providers at Summit recommended
Mr. Riley see an orthopedist. Therefore, this Court orders Group Electric to provide Mr.
Riley with a panel of orthopedic specialists pursuant to Tennessee Code Annotated
section 50-6-204(a)(3)(A)(i) (2015). Afterward, the parties may consult with the
orthopedist Mr. Riley selects to marshal the evidence regarding causation and ultimately
compensability.


                                             8
       Finally, "[a]n employee is entitled to receive temporary total disability benefits
pursuant to Tennessee Code Annotated § 50-6-207(1) whenever the ~mployee has
suffered a compensable, work-related injury that has rendered the employee unable to
work." Jewell v. Cobble Constr. and Arcus Restoration, No. 2014-05-0003, 2014 TN
Wrk. Comp. LEXIS 15, at *31 (Tenn. Wrk. Comp. App. Bd. Dec. 15, 2014), citing
Simpson v. Satterfield, 564 S.W.2d 953 (Tenn. 1978). Until such time as compensability
is established, the Court reserves ruling on Mr. Riley's request for temporary disability
benefits. With regard to his request for reimbursement of past medical expense and/or
mileage, because Mr. Riley introduced no evidence of this at the expedited hearing, the
Court denies such request at this time.


IT IS, THEREFORE, ORDERED as follows:

   1. Group Electric or its workers' compensation carrier shall provide Mr. Riley with
      medical treatment for his injury as required by Tennessee Code Annotated section
      50-6-204 (2015), to be re-initiated by Group Electric or its workers' compensation
      carrier providing Mr. Riley with a panel of orthopedic specialists as required by
      that statute. Medical bills shall be furnished to Group Electric or its workers'
      compensation carrier by Mr. Riley or the medical providers.

   2. Mr. Riley's request for past medical expenses and/or mileage is denied at this
      time.

   3. The Court reserves ruling on Mr. Riley's request for temporary disability benefits
      at this time.

   4. This matter is set for an Initial (Scheduling) Hearing on June 13, 2016, at 8:30
      a.m. Central time.

   5. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
      (2015). The Insurer or Self-Insured Employer must submit confirmation of
      compliance      with    this     Order    to   the    Bureau     by     email    to
      WCCompliance.Program@tn.gov no later than the seventh business day after
      entry of this Order. Failure to submit the necessary confirmation within the period
      of compliance may result in a penalty assessment for non-compliance. For
      questions regarding compliance, please contact the Workers' Compensation
      Compliance Unit via email WCComp1iance.Program@tn.gov or by calling (615)
      253-1471 or(615) 532-1309.

      ENTERED this the 9th day of May, 2016.

                                           9
                                   enneth M. Switzer, Chief Ju e
                                  Court of Workers' Compen ion Claims

Initial (Scheduling) Hearing:

        An Initial (Scheduling) Hearing has been set with Chief Judge Kenneth M.
Switzer, Court of Workers' Compensation Claims. You must call 615-532-9552 or
toll-free at 866-943-0025 to participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation.

Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of
      Indigency in accordance with this section shall result in dismissal of the
      appeal.


                                            10
5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         11
                                               APPENDIX

Exhibits:

    A.   Summit Records from June 9, 2015
    B.   Concentra Records from June 30, 2015, July 3 and 10,2015
    C.   Stone Urgent Care records from July 23, 3015
Dall. 100 Oaks Imaging records from July 29, 2015
    E.   Affidavit of Patrick Riley
    F.   Affidavit ofDr. Saritha Reddy
    G.   Notice of Controversy, June 25, 2015
    H.   First Report if Injury, June 30, 2015
    I.   Choice ofPhysicians Form, July 1, 2015
    J.   Wage Statement, July 29, 2015
    K.   Notice ofDenial of Claim for Compensation, August 19, 2015
    L.   Causation letter

Technical record: 9
   1. Petition for Benefit Determination, November 3, 2015
   2. Employer's position statement to mediator, November 18, 2015
   3. Dispute Certification Notice, December 14, 2015; incorporates additional issues
       listed in Group Electric's counsel's email to the mediator on December 11, 20 15
   4. Motion in Limine to Exclude Dr. Speake's Report, February 4, 2016
   5. Request for Expedited Hearing, February 12, 2016
   6. Agreed Order on Motion in Limine to Exclude Dr. Speake's Report, February 19,
       2016
   7. Response in Opposition to Request for Expedited Hearing, February 24, 2016
   8. Motion for Enlargement of Time to Respond to Request for Expedited Hearing,
       February 24, 2016
   9. Stipulation Regarding Admission of Medical Records, February 26, 2016
       (Attached medical records are in evidence as Exs. A-D.)
   10.Defendant's Prehearing Brief, February 26, 2016 (Attached medical records have
       been stricken since they are already in evidence as Exs. A and B.)
   11. Joint Motion to Continue Expedited Hearing, March 1, 2016

9
   The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
expedited hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.




                                                     12
12. Order Granting Motion to Continue Expedited Hearing, March 3, 2016
13. Order, March 4, 2016
14. Motion in Limine to Admit Dr. Speake's Opinion, April 5, 2016
15. Defendant's Response in Opposition to Plaintiffs Motion in Limine to Admit Dr.
    Speake's Opinion, April 13, 2016
16. Order Setting Motion for Hearing, April15, 2016
17. Defendant's Motion to Continue Expedited Hearing to Permit I.M.E., April 19,
    2016
18. Order Denying Motion to Continue Expedited Hearing, April20, 2016
19. Young v. Young Electric, filed by Mr. Riley, April25, 2016




                                      13
                                  Certificate of Service

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 9th day of
May, 2016.

Name                        Certified Via        Via       Service sent to:
                            Mail      Fax        Email
 Michael Fisher,                                   X       mfisher@ddzlaw .com
 Employee's attorney
 T. Ryan Malone,                                   X       rxan@getersonwhite.com
 Employer's attorney




                                               · rum, Clerk of Court
                                         Court Workers' Compensation Claims
                                         WC.CourtClerk@tn.gov




                                           .14